Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 1 of 23




                 EXHIBIT 4
             Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 2 of 23
                                United States General Accounting Office

GAO                            The Honorable Henry A. Waxman,
                               Ranking Minority Member, Committee on
                               Government Reform, House of
                               Representatives

March 2001
                               FIREARMS

                               Purchased From
                               Federal Firearm
                               Licensees Using Bogus
                               Identification




GAO-01-427
                                                                           MSP000314
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 3 of 23




                                                              MSP000315
              Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 4 of 23




United States General Accounting Office
Washington, D.C. 20548



                                                                                                                                   Leter




                                    March 19, 2001

                                    The Honorable Henry A. Waxman
                                    Ranking Minority Member
                                    Committee on Government Reform
                                    House of Representatives

                                    Dear Mr. Waxman:

                                    This report responds to your request and subsequent conversations with
                                    your office that we conduct an investigation that demonstrates the
                                    difficulty that law enforcement officials have in preventing the illegal
                                    purchase of firearms. The Brady Handgun Violence Prevention Act of 19931
                                    required the Attorney General of the United States to establish the National
                                    Instant Criminal Background Check System, known as NICS. Referred to as
                                    an instant background check, NICS is a computerized system operated by
                                    the Federal Bureau of Investigation (FBI). Based on inquiries from federal
                                    firearm licensees (FFL),2 NICS searches the backgrounds of prospective
                                    firearm purchasers for criminal or other information that would disqualify
                                    them from purchasing firearms.

                                    Specifically, you asked that we attempt to purchase firearms, acting in an
                                    undercover capacity and using counterfeit identification, in states that rely
                                    on the instant background check and do not require fingerprinting or a
                                    waiting period3 for such purchases. In addition, you requested that we
                                    determine how easily firearms can be purchased using the Internet.

                                    The five states that we selected to purchase firearms in—Virginia, West
                                    Virginia, Montana, New Mexico, and Arizona—conformed to the Brady
                                    Act's minimum requirements, relying on an instant background check.
                                    They do not have additional requirements for fingerprinting or waiting
                                    periods. Some other states impose such requirements for purchasing


                                    1
                                     18 U.S.C. § 922(t).
                                    2
                                     A federal firearm licensee (FFL) is a person licensed by the Bureau of Alcohol, Tobacco
                                    and Firearms (ATF) as a manufacturer, dealer, or importer of firearms. 28 C.F.R. § 25.2.
                                    3
                                     A waiting period generally refers to the period of time between the date an individual
                                    applies to purchase a firearm and the date the individual is allowed to take delivery of it.




                                    Page 1                             GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                           MSP000316
          Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 5 of 23




                            firearms in addition to those of the Brady Act. These requirements include,
                            among others, the successful completion of firearm safety or training
                            courses, approval of license applications by the local police commissioners
                            or chiefs of police, waiting periods as long as 2 weeks, and fingerprinting.

                            To address your concerns, we created counterfeit state driver's licenses for
                            the five states with fictitious names, dates of birth, and/or social security
                            numbers using off-the-shelf software, a scanner, a laminator, and a color
                            laser printer. Two special agents acting in an undercover capacity used the
                            counterfeit driver's licenses in attempts to purchase firearms from gun
                            stores and pawnshops that were licensed by the federal government to sell
                            firearms in the five selected states. We selected these gun stores and
                            pawnshops at random from the yellow pages of local telephone directories.

                            We also searched an Internet Web site that labels itself as a “directory
                            service,” contacted 10 advertisers of firearms, and attempted to purchase
                            firearms from 2 individuals. Neither individual would send firearms
                            through the mail, but both were willing to complete the transactions in
                            person. As agreed with your office, we did not attempt to complete these
                            transactions. We performed our investigation from late October 2000
                            through February 2001 in accordance with investigative standards
                            established by the President's Council on Integrity and Efficiency.



Results in Brief            We purchased firearms in five selected states—Virginia, West Virginia,
                            Montana, New Mexico, and Arizona—using counterfeit driver's licenses
                            with fictitious identifiers. In these states, the FFLs we contacted, with the
                            possible exception of one, adhered to existing federal and state law
                            regarding the mechanics of such a purchase. We will refer the matter
                            relating to that FFL to the appropriate law enforcement agency.

                            Consistent with the Brady Act, in the five states we found that the instant
                            background check does not positively identify purchasers of firearms.
                            Rather, it is a negative check that cannot ensure that the prospective
                            purchaser is not a felon or other prohibited person whose receipt and
                            possession of a firearm would be unlawful. Similarly, in one state—
                            Virginia—the additional step of requiring a state criminal history check was
                            also a negative check. Further, in one state when we purchased a revolver,




                            Page 2                      GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                         MSP000317
        Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 6 of 23




                          the salesperson advised us that the NICS check was not required because
                          the firearm had been manufactured over 100 years ago, in approximately
                          1893.4

                          We also easily made inquiries of private entities that advertised firearms on
                          the Internet. Of the 10 advertisers we contacted, 2 individuals agreed to sell
                          us their firearms with no identification required if we met face-to-face.



Brady Act                 The Brady Act requirement for instant background checks pertains to
                          prospective purchasers of firearms that were manufactured after 1898, i.e.,
Requirements              firearms that are not considered antiques. To accomplish this, the NICS
                          Operations Center searches three separate databases:5

                          • the NICS Index, which contains records on persons known to be
                            disqualified under federal law from possession of firearms;
                          • the National Crime Information Center, a computerized information
                            system of criminal justice data established by the FBI, which contains
                            records on protective orders, deported felons, and fugitives from justice;
                            and
                          • the Interstate Identification Index, which contains criminal history
                            records.

                          In certain states, a point-of-contact state agency serves as an intermediary
                          between those licensed to sell firearms and the NICS. A state that is
                          operating as a point of contact for NICS checks may simultaneously search
                          available databases in state and local law enforcement agencies.

                          Bureau of Alcohol, Tobacco and Firearms (ATF) regulations implementing
                          the Brady Act provide that before an FFL may sell or deliver a firearm, the
                          prospective purchaser must provide photo-identification issued by a
                          government entity. The identification must contain the purchaser's name,
                          state of residence, age, gender, and race.6 Because driver's licenses are




                          4
                           Antique firearms, which include weapons manufactured before 1899, are not subject to
                          NICS checks. 18 U.S.C. § 921(a)(3) and 27 C.F.R. § 178.11.
                          5
                              28 C.F.R § 25.6 (c)(1)(iii).
                          6
                              28 C.F.R. § 25.7.




                          Page 3                             GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                              MSP000318
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 7 of 23




                  issued by individual states, prospective purchasers of firearms frequently
                  use them as a form of identification.

                  ATF regulations provide that prior to the transfer of a firearm to a
                  prospective purchaser, the purchaser must complete, sign, and date section
                  A of ATF Form 4473, “Firearms Transaction Record Part I −Over-the-
                  Counter.”7 (See app. I.) The form requests the purchaser's name, gender,
                  height, weight, race, residence address, birth date, and place of birth. It also
                  requires “yes” or “no” answers to 12 personal background questions. To
                  avoid misidentification of firearm purchasers as felons or other prohibited
                  persons, the ATF form also solicits certain optional information about the
                  purchaser, such as the purchaser's social security number.8

                  Upon receiving an FFL's request for an instant background check, the NICS
                  Operations Center or state point of contact9 must provide one of three
                  responses:

                  • “Proceed” means that no disqualifying or negative information is in the
                    system to indicate that a firearm purchase would be unlawful and the
                    transaction may proceed.
                  • “Denied” means that the purchase would be unlawful and prohibits the
                    FFL from transferring the firearm to the purchaser.
                  • “Delayed” means that the transferee must delay the transaction until
                    contacted again by NICS or 3 business days have elapsed. 10 If NICS does
                    not provide a response after 3 business days, the FFL may transfer the
                    firearm.

                  Accordingly, if there is no disqualifying or negative information to indicate
                  that the sale may be unlawful, the sale may take place.



                  7
                      27 C.F.R. § 178.124(a).
                  8
                      27 C.F.R. § 178.124(c)(2).
                  9
                   In some instances, states acting as points of contact may use terms other than those used
                  by NICS. For example, an “approve” response may be the equivalent of a “proceed”
                  response, a “pended” response may be the equivalent of a “delayed” response, and a “non-
                  approval” response may be equivalent to a “denied” response.
                  10
                    An ATF official and several FFLs informed us that the most common reason for a delay is
                  that the gun purchaser's name and identification are similar to the name and identification
                  of a prohibited individual.




                  Page 4                           GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                      MSP000319
           Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 8 of 23




Undercover Agents            In Virginia, West Virginia, Montana, New Mexico, and Arizona, special
                             agents acting in an undercover capacity purchased a total of seven firearms
Purchased Firearms           and a number of magazines. One firearm was a semiautomatic assault
Using Counterfeit            weapon, and some of the magazines exceeded 10 rounds of ammunition.11
                             All purchases were made from FFLs at gun stores, pawnshops, and a
Driver's Licenses With       sporting goods store. The agents used counterfeit driver's licenses with
Fictitious Identifiers       fictitious names and identifiers as identification. With the possible
                             exception of one in New Mexico, the FFLs we contacted complied with
                             both the Brady Act and respective state laws when they sold the firearms to
                             the undercover agents.


Virginia Purchase            An undercover agent, using a counterfeit Virginia driver's license and a
                             counterfeit earnings and leave payroll statement12 in the same fictitious
                             name, purchased a Smith & Wesson Model 6906 9mm stainless steel
                             semiautomatic pistol with two 12-round ammunition magazines from a gun
                             store in Richmond, Virginia. (See fig. 1.) The salesperson told the agents
                             that this firearm was part of a group of firearms sold to the gun store by a
                             Virginia police department for resale.




                             11
                               The sale of either semiautomatic assault weapons or magazines containing more than
                             10 rounds is illegal unless, as here, the weapons and magazines were manufactured before
                             Sept. 13, 1994. 18 U.S.C. § 922(v) and (w); 27 C.F.R. § 178.40(a) and (b)(1); and 27 C.F.R.
                             § 178.40a.
                             12
                               Virginia state law requires two forms of identification. Virginia Code Ann.
                             § 18.2-308.2:2 B.1.




                             Page 5                            GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                   MSP000320
                Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 9 of 23




Figure 1: Richmond, Virginia, Purchase




                                         Model 6906 Smith & Wesson 9mm Stainless Steel Semiautomatic Pistol With 12-Round Ammunition
                                         Magazine


                                         The gun store salesperson requested that the agent complete ATF Form
                                         4473 and a Virginia State Police firearm purchase form. After checking both
                                         forms to make sure information provided was identical and complete, the
                                         salesperson ran the standard instant background check on the fictitious
                                         name, date of birth, and social security number provided by the undercover
                                         agent. He also provided the same information to the Virginia State Police
                                         for a state criminal record check. The records checks by both NICS and the
                                         Virginia State Police immediately came back with a proceed-to-sell
                                         response, meaning that no criminal record was associated with the




                                         Page 6                           GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                              MSP000321
           Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 10 of 23




                             information provided. The agent paid for the firearm and, with a fellow
                             agent, departed the store, carrying the firearm and ammunition magazines.

                             Virginia requires an additional background check not required by the Brady
                             Act. Under Virginia law, a prospective firearm purchaser must consent in
                             writing to having an FFL telephone the Virginia State Police to check for a
                             criminal history record.13 In checking for a criminal history, the FFL must
                             provide essentially the same identifying information to the Virginia State
                             Police as it provides to the NICS. The state police are to inform the FFL
                             whether the sale is prohibited or it may proceed with the sale. Under
                             Virginia law, the state police are encouraged to provide a response “to the
                             requesting dealer [FFL] during the dealer's call or by return call without
                             delay.” Also under Virginia law, an FFL may proceed with the sale of a
                             firearm without penalty if the FFL has not heard from the Virginia State
                             Police by the end of the next business day following the criminal history
                             request. An FFL's ability to make the sale under this condition is contingent
                             on NICS's having advised the FFL that it may proceed.


West Virginia Purchase       An undercover agent used a counterfeit West Virginia driver's license with a
                             fictitious name to purchase a Bresa .380 semiautomatic pistol and a box of
                             .380 ammunition from a sporting goods store in Berkeley County, West
                             Virginia. (See fig. 2.)




                             13
                                  Virginia Code Ann. § 18.2-308.2:2.




                             Page 7                               GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                   MSP000322
          Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 11 of 23




                            Figure 2: Berkeley County, West Virginia, Purchase




                            .380 Bresa Semiautomatic Pistol With 8-Round Magazine and .380 Ammunition


                            The agent presented a counterfeit West Virginia driver's license and
                            completed the ATF Form 4473. The initial NICS check by the salesperson
                            came back with a delay response, indicating that the system was either
                            down or that the name, date of birth, and/or social security number
                            submitted was similar to ones associated with a criminal history. The
                            salesperson told the agent that NICS had 3 business days from the time he
                            called in the name-check to respond and that if NICS did not respond
                            within that period, he could sell the firearm to the agent. During this
                            transaction, the salesperson stated that his main concern about a delay
                            notification from the NICS was the potential loss of the sale. In this case,
                            the proceed-to-sell order came back from NICS in less than 24 hours. The
                            agent returned to the sporting goods store, paid for the firearm and
                            ammunition, and departed the store with the merchandise and a
                            companion agent.


Montana Purchases           An undercover agent purchased (1) a Russian Samozariadnyia Karabina
                            Simonova (SKS) 7.62mm semiautomatic rifle with a bipod rest and a 4x
                            scope and (2) a .22 caliber semiautomatic rifle with a folding stock, 4x
                            scope, and a 10-shot magazine. (See fig. 3.) The agent purchased the
                            firearms from a Billings, Montana, pawnshop and filled out the ATF Form



                            Page 8                            GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                  MSP000323
                Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 12 of 23




                                         4473 using a counterfeit Montana driver's license. The initial NICS check by
                                         the salesperson came back as a delay, and the salesperson explained that
                                         he could sell the firearms to the agent if NICS did not respond after the
                                         required 3 business days. During this transaction, the salesperson told us
                                         that his main concern in getting the delay notification from the NICS was
                                         the potential loss of the sale. When the proceed-to-sell order came back
                                         from NICS, in less then 24 hours, the agent and a companion agent returned
                                         to the pawnshop, paid for the firearms and ammunition, and left with the
                                         merchandise.

                                         At a second pawnshop in Billings, Montana, the two agents also purchased
                                         2 boxes of 7.62mm Russian-made ammunition and a box of .22 caliber
                                         ammunition along with a 30-round “banana clip,” or magazine, for the
                                         Russian SKS and 2 additional 10-shot magazines for the .22 caliber. No
                                         identification or paperwork was required to purchase the ammunition or
                                         magazines. (See fig. 3.)


Figure 3: Billings, Montana, Purchases




                                         7.62mm Russian-Manufactured Samozariadnyia Karabina Simonova Semiautomatic Rifle With Bipod
                                         Rest, 4x Scope, 30-Round Banana Clip, and 7.62mm Ammunition (Top)
                                         .22 Caliber Semiautomatic Rifle With Folding Stock, 4x Scope, 3 10-Shot Magazines, and .22 Caliber
                                         Ammunition (Bottom)




                                         Page 9                              GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                                   MSP000324
         Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 13 of 23




New Mexico Purchase        An undercover agent attempted to purchase an Intratec 9mm
                           semiautomatic pistol, model AB-10, and a 32-shot magazine from a
                           pawnshop in Santa Fe, New Mexico. New Mexico requires only a valid state
                           photo-identification and the completion of the ATF Form 4473. On the first
                           day, the salesman's attempt to contact NICS was unsuccessful because the
                           circuits were busy. When the agent called the next day, the salesman told
                           the agent that he had contacted NICS and received a delay message.

                           Later that same day, the undercover agent and a fellow agent returned to
                           the pawnshop. At that time, the salesperson suggested that the individual
                           accompanying the agent could purchase the firearm and transfer it to the
                           first agent using a bill of sale. The second agent, also using a counterfeit
                           New Mexico driver's license, filled out the ATF Form 4473. The salesperson
                           checked the second agent's form against his license for accuracy and
                           initiated the NICS background check, which came back immediately as a
                           proceed-to-sell response. The first agent then used his credit card to
                           purchase the previously selected firearm and magazine in the second
                           agent’s name. The first agent also used his credit card to purchase a box of
                           9mm 124-grain Hydra-Shok jacketed hollow-point ammunition. This
                           purchase was based on the salesperson's statement that it was the best
                           ammunition he had in stock to penetrate a bulletproof vest similar to those
                           worn by police officers. (See fig. 4.)




                           Page 10                     GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                        MSP000325
          Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 14 of 23




                            Figure 4: Santa Fe, New Mexico, Purchase




                            Model AB-10 Intratec 9mm Semiautomatic Pistol With 32-Shot Magazine
                            and 9mm 124-Grain Hydra-Shok Jacketed Hollow-Point Ammunition


                            FFLs are required to make entries on the ATF Form 4473 for the sale of
                            firearms and include on the form the name of the intended recipient of the
                            firearm. Title 18 U.S.C. § 924(a) provides that whoever knowingly makes
                            any false statement or representation in the records required to be kept for
                            the sale of firearms shall be fined, imprisoned for 5 years, or both. Further,
                            instructions for ATF Form 4473 warn that “[A] licensee who knowingly
                            delivers a firearm to an individual who is not buying the firearm for himself
                            or herself or as a gift violates the law by maintaining a false ATF F [Form]
                            4473.” In this instance, the FFL may have violated the law by selling a
                            firearm to an individual who he knew was not the intended recipient.


Arizona Purchases           An undercover agent used a counterfeit Arizona driver's license to
                            purchase (1) a Spanish-manufactured half-break .38 caliber 5-shot revolver,
                            circa 1893, with a box of Smith & Wesson .38 caliber ammunition and (2) an




                            Page 11                           GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                  MSP000326
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 15 of 23




                  Italian-manufactured .25 caliber semiautomatic pistol from a gun store in
                  Tucson, Arizona. (See fig. 5.)


                  Figure 5: Tucson, Arizona, Purchases




                  .38 Caliber Spanish-Manufactured Half-Break 5-Shot Revolver, Circa 1893, With .38 Caliber
                  Ammunition (Top)
                  Model GT27 Italian-Manufactured .25 Caliber Semiautomatic Pistol With 7-Shot Magazine (Bottom)


                  Prior to purchasing the firearms, the agent completed the ATF Form 4473.
                  Arizona requires an individual wanting to purchase a firearm to show a
                  valid photo-identification. The NICS check by the salesperson came back
                  with a proceed-to-sell response. Because Arizona is a point-of-contact
                  state, the salesperson contacted the Arizona Department of Public Safety
                  for the NICS check. The department simultaneously searched available
                  state and local law enforcement files. Both searches were negative,
                  allowing the sale to proceed.

                  During the transaction, the salesperson stated that he was required to do an
                  NICS check only on the .25 caliber semiautomatic handgun because the
                  .38 caliber revolver was over 100 years old and was considered a “curio.”




                  Page 12                             GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                            MSP000327
        Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 16 of 23




                          The agent paid for the weapons and ammunition, and he and a companion
                          agent departed the store with the merchandise.



Attempt to Purchase a     We also investigated the possibility of purchasing a firearm over the
                          Internet by searching a Web site that labels itself a directory service. 14 An
Firearm Over the          agent acting in an undercover capacity responded to 10 of 21
Internet                  advertisements offering firearms for sale; 8 of the advertisers were FFLs
                          and 2 were individuals. The FFL advertisers would ship the firearm offered
                          for sale to only an FFL and refused to ship it to an individual. We also
                          attempted to purchase firearms from the two advertisers we determined to
                          be individuals but did not complete the transactions.

                          One individual, in Warner Robbins, Georgia, advertised a Smith & Wesson
                          .45 caliber firearm for sale for $390. An agent acting in an undercover
                          capacity contacted the individual by telephone and told him he was calling
                          from the Northern Virginia area. After verifying that the firearm was for
                          sale, the agent attempted to convince the individual to mail the firearm to
                          him; but he refused to mail the firearm to anyone other than an FFL. The
                          agent then told the individual that he would be in the Warner Robbins area
                          in a few days, and the individual readily agreed to sell the firearm to the
                          agent in a “face-to-face” transaction. The individual asked the agent if he
                          was a criminal; the agent assured him that he was not and provided a
                          fictitious name. The individual then agreed to sell the firearm for cash and
                          stated that he would not require any identification. He then asked the agent
                          to call him for directions to his home when he arrived in Warner Robbins.

                          In a second advertisement, an individual in Orlando, Florida, offered to sell
                          a 9mm semiautomatic firearm for $339. An undercover agent telephoned
                          the individual; stated that he was calling from the Washington, D.C., area;
                          and verified that the firearm was for sale. The seller refused to send the
                          firearm through the mail but agreed to meet the agent to complete the
                          transaction. He stated that he would sell the firearm for cash and would not
                          require identification.




                          14
                            The site notes that it makes no warranty that the seller or the guns actually exist and that
                          all gun transfers must comply with ATF and shipping regulations.




                          Page 13                           GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                                 MSP000328
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 17 of 23




                  As arranged with your office, unless you disclose its contents earlier, we
                  plan no further distribution of this report until 30 days after the letter's
                  date. At that time, we will send copies of the report to interested
                  congressional committees, the Secretary of the Treasury, the Attorney
                  General, and the Directors of the FBI and ATF. The report will also be
                  available on GAO's home page at www.gao.gov. If you have any questions,
                  please call Assistant Director Patrick Sullivan at (202) 512-6722. Senior
                  Special Agents John Cooney, Woodrow Hunt, William McDaniel, and
                  Thomas Wiley and Senior Attorney Barry Shillito made key contributions to
                  this investigation and report.

                  Sincerely yours,




                  Robert H. Hast
                  Managing Director
                  for Special Investigations




                  Page 14                      GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                MSP000329
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 18 of 23




                  Page 15               GAO-01-427 Firearms Purchased With Bogus Identification
                                                                         MSP000330
             Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 19 of 23
Appendix I

Bureau of Alcohol, Tobacco and Firearms                                                                    Appendx
                                                                                                                 ies




Form 4473                                                                                                   Appendx
                                                                                                                  Ii




(600745)         Leter         Page 16               GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                      MSP000331
         Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 20 of 23




Ordering Information       The first copy of each GAO report is free. Additional copies of
                           reports are $2 each. A check or money order should be made out to
                           the Superintendent of Documents. VISA and MasterCard credit
                           cards are accepted, also.

                           Orders for 100 or more copies to be mailed to a single address are
                           discounted 25 percent.

                           Orders by mail:
                           U.S. General Accounting Office
                           P.O. Box 37050
                           Washington, DC 20013

                           Orders by visiting:
                           Room 1100
                           700 4th St. NW (corner of 4th and G Sts. NW)
                           U.S. General Accounting Office
                           Washington, DC

                           Orders by phone:
                           (202) 512-6000
                           fax: (202) 512-6061
                           TDD (202) 512-2537

                           Each day, GAO issues a list of newly available reports and
                           testimony. To receive facsimile copies of the daily list or any list
                           from the past 30 days, please call (202) 512-6000 using a touchtone
                           phone. A recorded menu will provide information on how to obtain
                           these lists.

                           Orders by Internet:
                           For information on how to access GAO reports on the Internet,
                           send an e-mail message with “info” in the body to:

                           info@www.gao.gov

                           or visit GAO’s World Wide Web home page at:

                           http://www.gao.gov



To Report Fraud,           Contact one:

Waste, or Abuse in         • Web site: http://www.gao.gov/fraudnet/fraudnet.htm
                           • e-mail: fraudnet@gao.gov
Federal Programs           • 1-800-424-5454 (automated answering system)




                                                                              MSP000332
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 21 of 23
                  Appendix I
                  Bureau of Alcohol, Tobacco and Firearms
                  Form 4473




                  Page 18                         GAO-01-427 Firearms Purchased With Bogus Identification
                                                                                   MSP000333
Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 22 of 23




                                                              MSP000334
           Case 1:16-cv-03311-ELH Document 125-4 Filed 11/25/20 Page 23 of 23

United States                                                     Presorted Standard
General Accounting Office                                         Postage & Fees Paid
Washington, D.C. 20548-0001                                              GAO
                                                                    Permit No. GI00
Official Business
Penalty for Private Use $300

Address Correction Requested




                                                                         MSP000335
